DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 5/28/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/591,572 filed 11/28/2017 is acknowledged.

Claim Status
Claims 1-15 are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 1-9 are drawn to a method, so a process.
Claims 10-15 are drawn to a non-transitory computer readable medium, so a manufacture.
Step 2A Prong One: Identification of an Abstract Idea
Independent claims 1 and 10 recite:
1. Data comprising a network of protein nodes from at least one source.
The recited network reads on mathematical concept. A network of “nodes” is mathematical concept. This step reads on a mental process and is therefore an abstract idea. 
2. Interpreting information for one or more products of gene fusion from the omic information as one or more gene fusion protein probabilities.
This step reads on a mental process and is therefore an abstract idea.
3. Converting the one or more gene fusion protein probabilities into one or more gene fusion protein networks based on a Fermi distribution.
This step reads on a mathematical concept of connecting nodes in a network as taught in the instant specification (par. 0098) and growing a network on a Fermi energy level diagram and is therefore an abstract idea. The specification cites Bianconi and Barabasi and teaches that the probability of connecting a new node to an existing node is given by Equation [3]. 
4. Taking a union of the network of protein nodes with the one or more fusion protein networks.
This step reads on a mental process or mathematical concept of connecting a node to a network of protein nodes, and is therefore an abstract idea.
5. generating an energy landscape data corresponding to the union of the network and Gibbs free energy.
This step reads on a mathematical concept because an energy landscape is a mathematical function. The step is therefore an abstract idea.
Dependent claims 2-9 and 11-14 are drawn to additional abstract idea steps that further limit the abstract ideas of the independent claims.
Step 2A Prong Two: Consideration of Practical Application
The claimed method results in generating an energy landscape which is a mathematical concept. The claims do not recite an additional element that integrates the recited abstract ideas into a practical application. 
The judicial exception is not integrated into a practical application because the claims do not meet any of the following criterial:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method steps do not recite "additional elements" that are not limitations drawn to an abstract idea. 
Claim 10 recites a non-transitory computer readable medium for storing instructions configured to perform the claimed method. This is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, this additional claim element does not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites selecting one molecule to be targeted comprises one selected from a group consisting of “treating the PPI subnetwork analogous to a social network, and a flow network.” This limitation is unclear because “treating the PPI network” is not a group of molecules. It is not clear what is meant by a group consisting of “treating the PPI subnetwork.” Furthermore, it is not clear what step is intended by “treating the PPI subnetwork analogous to a social network, and a flow network.” It is not clear what method or act is intended by “treating.” The specification recites the language (par. 0176) but does not make clear what method step is performed by “treating” the PPI network as a social network. 
Claim 9 recites interpreting immune regulator information as one or more boosted immune regulator weighing values “based on a Fermi distribution.” A review of the specification does not make clear how a Fermi distribution is applied to interpreting immune regulator information as a boosted immune regulator weighing value. The specification (par. 0006 and 0023, page 8) recites the terms in the claims. The specification also describes the method implemented for connecting nodes on a network (par. 0098). The specification however does not make clear the method step to be performed to interpret the immune regulator information “based on a Fermi distribution.”
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rietman et al. (WO 2016187708; IDS 5/28/2020) in view of Shi et al. (PNAS, vol. 103 (2006) pages 11527-11532).
Rietman et al. teach accessing genomic information and protein-protein interaction (PPI) data, the PPI data comprising a network of protein nodes from at least one source (par. 0004); Rietman et al. teach that the genomic information can include a fusion protein (par. 0092)(i.e. accessing omic information and PPI data, the data comprising a network of protein nodes from at least one source), as in claims 1 and 10.
Rietman et al. teach assigning a Gibbs free energy to each node in the PPI network (par. 0040) and a Gibbs free energy is calculated for that protein (par. 0044) after assigning transcriptome data to each protein in the PPI network (i.e. computing a Gibbs free energy for each protein node within the network of protein nodes using the omics information and the PPI data), as in claims 1 and 10.
Rietman et al. teach generating an energy landscape data corresponding to the network of protein nodes wherein the landscape is represented with nodes that have a Gibbs free energy (par. 0040) and that energy wells in the landscape are “Gibbs homology networks” (par. 0100)(i.e. generating an energy landscape data corresponding to a union of protein nodes and the Gibbs free energy), as in claims 1 and 10.
Rietman et al. teach (par. 0004) generating a PPI subnetwork by filtering the landscape data of the PPI data, as in claims 2-3.
Rietman et al. teach filtering the landscape by removing nodes (par. 0006) wherein removing nodes reduces the data in at least one dimension (i.e. dimensionality reduction on the energy landscape data), as in claim 4.
Rietman et al. teach determining a most significant target in the PPI subnetwork (par. 0006) and selecting a protein target (Abstract)(i.e. identifying a molecule to be targeted), as in claim 5.
Rietman et al. teach (par. 0004 and 0006) the computation of a Betti number or cycle-basis (par. 0022) and node removal process recited in claim 6.
Rietman et al. teach (par. 0003) considering the social association of nodes in the PPI network (i.e. treating the PPI subnetwork analogous to a social network), as in claim 7.
Rietman et al. do not teach interpreting information for gene fusion products from the omic information as a gene fusion protein probability, as in claims 1 and 10.
Rietman et al. do not teach converting the gene fusion protein probability into a gene fusion protein network based on a Fermi distribution, as in claims 1 and 10.
Rietman et al. do not teach that the energy landscape includes a union of at least one gene fusion protein, as in claims 1 and 10.
Shi et al. teach protein-protein interaction networks that reveal that most proteins have partners (page 11527, col. 1, par. 1); Shi et al. teach determining interactions which result in a fusion protein and that probability of two proteins forming a complex is determined by their association constant, Ka, which is in turn related to the free energy (page 11527, col. 1, par. 3-4)(i.e. interpreting information for gene fusion products from the omic information as a gene fusion protein probability).
Shi et al. teach the probability of interaction between two proteins A and B as a function of the association constant, Ka, (page 11531, col. 2,  par. 1) which can be simplified as a Fermi function (i.e. Fermi distribution) which is binary (page 11531, col. 2, par. 1-2, Equations 4 and 5) wherein Equation 5 is a Fermi function (i.e. converting the gene fusion protein probability into a gene fusion protein network based on a Fermi distribution), as in claims 1 and 10.
Shi et al. therefore make obvious determining distribution of free energy of protein-protein interactions (Figure 1) which can include fusion proteins.
It would be obvious to one of ordinary skill in the art derive the protein-protein interaction network landscape using Gibbs free energy as taught by Rietman et al. and include protein interactions for a fusion protein using Gibbs free energy expressed as a Fermi function, as taught by Shi et al. Both Rietman et al. and Shi et al. calculate protein interactions with Gibbs free energy. Shi et al. teach how to calculate the Gibbs free energy of hybrid/fusion proteins. Including fusion protein interactions based on Gibbs free energy into the protein-protein interaction network of Reitman et al. would therefore be obvious. The predictable result of generating an energy landscape corresponding to protein nodes which include fusion protein networks would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Noted Prior Art
Miller et al. "Clustering coefficients of protein-protein interaction networks." Physical Review E 75.5 (2007): 051910. Teaches that Shi et al. use a Fermi function to describe interactions between nodes.
Rietman et al. "Thermodynamic measures of cancer: Gibbs free energy and entropy of protein–protein interactions." Journal of biological physics 42.3 (2016): 339-350. Teaches PPI networks based on Gibbs free energy.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635